GOODE, J.
(Dissenting). The decision of this • case, in my opinion, turns principally on the fact that the contract sued on was not delivered to either of the obligees, but was deposited with the Farmers Exchange Bank. If a contract is delivered to the obligee it takes effect at once as a complete contract, no matter what parol conditions were attached to it and these' can not be shown. Price v. Ins. Co., 54 Mo. App. 119; Cox v. Parker, 49 N. Y. 107; Brayman v. Bingham, 26 N. Y. 483; *269Miller v. Fletcher, 27 Gratt. 403. But if instead of being delivered to the obligee, a contract is deposited with a third party, it is permissible to show by oral testimony that it was deposited as an escrow and was not to take effect until a certain parol condition was complied with. Shelton v. Durham, 7 Mo. App. 585; Barclay v. Wainwright, 86 Pa. St. 191; Beall v. Poole, 27 Md. 645; Murray v. Stair, 2 Barn. & Cress, loe. cit. 85, 86. This is an entirely different matter from engrafting a parol stipulation on a written instrument. The latter act would change a completed contract which the parties have put in writing; the-former simply shows when and on what condition the contract was to become binding.
The majority opinion concedes this may be done, but holds that the contract in question showed on its face that it was to be delivered as a complete obligation. I do not read it that way. All it says on the subject is that “This contract to be deposited with the Farmers Bank of Memphis, Missouri.” That bank was not a party to the contract and a mere recital that the contract was to be deposited with it can not be construed as conclusive that the contract was delivered to take effect immediately. It was competent to explain by oral testimony the condition on which it was deposited with the bank. As a specimen of the- oral testimony on the subject, I make this extract from the testimony of Lee "Witty:
“Q. I will ask you if that contract was ever delivered? A. Never.
“ Q. I will ask you if that contract was ever delivered? A. No, sir.
£ cQ. Why not; you can’t state the reason? A. Because Mr. Martin did not fulfill his part of the contract.
‘‘Q. What is it that he was to do before the delivery? A. It was to furnish Mr. Jayne the necessary proof that that was no land in existence. He had in his possession a satchel full of papers showing there was no land there of that description.
*270“Q. You say that was to be done before it was to be delivered? A. It was contingent upon it.
“Q. When was it to be? A. Right away. . .
1 ‘ Q. Mr. Witty, when did you have such a conversation with Mr. Martin? A. That was during the day or evening he was there when this instrument was written.”
P. G. Carder testified as follows:
“ Q. Was that contract ever delivered Mr. Carder ? A. No, sir.
“Q. To Mr. Martin, or anybody for him? A. It was never delivered to my knowledge.
“Q. I will ask you what was to be done before it was delivered? A. Why, Mr. Martin stated that he had information showing that that was no land in Georgia and all that kind of stuff, and Mr. Jayne agreed to pay him $250 of this money.
“ Q. In which conversation Mr. Peter Jayne asked if Mr. Martin had furnished that evidence of the failure of the title? A. Yes, sir.
“Q. That is the reason it was made? A. Yes, sir; Mr. Jayne offered right then and there to make it good if he would furnish that information that night; he would give him a check for $100 right that minute; and that I will swear to on any witness stand on earth. ’?
Other witnesses swore to the same effect. Besides, Martin, the plaintiff, wrote a letter after the contract was signed which tends to show that it was not to take effect at once as a settlement of their dispute, as he declared in it that nothing was settled. The letter was as follows:
“February 27th, 1901.
“Mr. E. R. Bartlett.
“Dear Sir: Please do not mention my name in any of your remarks as we are trying to unravel the mystery of the Georgia land deals. We propose to go to the bottom before we quit and you will please keep quiet on this subject. We have not settled any matter yet; *271we are trying to find the gnilty parties, which I trust we will before we quit. It is late so I could not see you.
“A. J. Martin.”
I think the foregoing evidence was sufficient to send the case to the jury on the issue of whether the contract was finally delivered when it was deposited with the bank, or whether there was anything more to be done before it was delivered. It appears that Martin claimed he had á document which would show there was no such land in Georgia as he had bought — the same document he offered in evidence in this case. Perhaps if he had produced that document, the defendants would have reimbursed him without a lawsuit. At all events, I think it was competent to show by oral testimony he was to do so before the contract was to take effect. The evidence, if believed, required him to make a reasonable showing that he had acquired no title to the land he had bought; and this was a reasonable requirement, when he was demanding repayment of the purchase money. The court adopted that theory and gave several instructions to the jury declaring it as the law of the case, of which the following is an example:
“Gentlemen, although you find and believe from the evidence in the cause that the defendants signed the contract in question and agreed to deliver the same to the Farmers’ Exchange Bank, yet if you further believe that it was agreed between the parties, plaintiff and defendants that said contract should not be binding and operative until the plaintiff furnished satisfactory evidence of the falsity of the title to the Georgia lands and that he did not furnish such proof of said false title, then said contract is not binding upon said defendants, and in that event your verdict should be for the defendants and may be in the following form, ‘We the jury find for the defendants, ’ and'sign it by your foreman. ’ ’
It seá^s to me this case was fairly tried and for that reason I respectfully dissent from a reversal of the judgment.